United States Court of Appeals
      for the Federal Circuit
                   ______________________

                      November 21, 2014

                         ERRATA
                   ______________________

                    Appeal No. 2014-1137

                        IN RE HOWARD

                Decided: November 13, 2014
                 Nonprecedential Opinion
                  _____________________

Please make the following change:
On page one, replace the paragraph:
     MICHAEL S. FORMAN, Associate Solicitor, United
States Patent and Trademark Office, of Alexandria,
Virginia, argued for appellee. With him on the brief were
NATHAN K. KELLEY, Solicitor, and FRANCES M. LYNCH,
Associate Solicitor. Of counsel was JEREMIAH HELM,
Associate Solicitor.
with the following paragraph:
     FRANCES M. LYNCH, Associate Solicitor, United
States Patent and Trademark Office, of Alexandria,
Virginia, argued for appellee. With her on the brief were
NATHAN K. KELLEY, Solicitor, and MICHAEL S. FORMAN,
Associate Solicitor. Of counsel was JEREMIAH HELM,
Associate Solicitor.